DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 15-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubay et al. (USPub 2017/0320513).
	With respect to claim 12, Dubay et al. disclose a steering column (10) for a motor vehicle, the steering column comprising: an outer casing unit (20) that is connectable directly or indirectly to a body of the motor vehicle; a casing pipe (22) that is retained in the outer casing unit so as to be displaceable in a longitudinal direction; a steering spindle (12) rotatably supported in the casing pipe about a longitudinal axis thereof located in the longitudinal direction; a clamping device (24) that is movable into a fixing position where the clamping device secures the outer casing unit relative to the casing pipe, the clamping device being movable into a release position where the clamping device permits displacement of the casing pipe relative to the outer casing unit at least in the longitudinal direction, wherein the clamping device includes: an engagement element (76) that is supported on the casing pipe, extends in the longitudinal direction, has an upper side that is parallel to the longitudinal axis (Fig 6), and has lateral edge sides (sloping edges as seen in Fig 6), a locking element (54) that is supported in the longitudinal direction on the outer casing unit and is movable by the clamping device to adjust the fixing position in a normal direction of the upper side against the engagement element (Fig 6), and complementary positive-locking elements (124, 76) disposed on the locking element and the engagement element that are engageable with one another to produce a positive-locking connection effective in the longitudinal direction, wherein the complementary positive-locking elements include lateral positive-locking elements (sloping edges of 76) that are disposed on a first of the lateral edge sides of the engagement element; and an energy absorption device (72) disposed between the casing pipe and the engagement element.
	With respect to claim 15, wherein the lateral positive-locking elements are inclined obliquely relative to the normal direction (Fig 6).
	With respect to claim 16, wherein the complementary positive- locking elements are at least partially convex (Fig 6).
	With respect to claim 17, wherein the complementary positive- locking elements are at least partially concave (portions of teeth on element 54 are concave and portions are convex).
	With respect to claim 18, wherein at least some of the complementary positive-locking elements are disposed on the upper side of the engagement element (Fig 6).
	With respect to claim 19, wherein the at least some of the complementary positive-locking elements disposed on the upper side of the engagement element extend from the upper side to at least one of the lateral edge sides of the engagement element (Fig 6).
	With respect to claim 20, wherein the at least some of the complementary positive-locking elements disposed on the upper side of the engagement element extend from the upper side at least partially to at least one of the lateral edge sides of the engagement element (Fig 6).
	With respect to claim 21, wherein the engagement element includes a deformation element (74) that is operationally connected to the energy absorption device.
	With respect to claim 22, wherein the energy absorption device includes a deformation strip (72) that is elongate in the longitudinal direction and that is secured to the casing pipe, wherein the deformation strip is movable in the longitudinal direction with plastic deformation along the deformation element.
	With respect to claim 23, wherein the engagement element includes guiding means (Figs 5-6).
	With respect to claim 24, wherein the complementary positive-locking elements are configured as a tooth arrangement with teeth that extend transversely relative to the longitudinal direction (Fig 6).

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        5/9/2022